Exhibit No (10)i

 

SECOND SUPPLEMENTAL BENEFIT PLAN

TO THE

KIMBERLY-CLARK CORPORATION

PENSION PLAN

 

Amended and Restated Effective as of December 31, 2005

 

1. Use of Defined Terms. Capitalized terms used herein have the respective
meanings ascribed to such terms as set forth in Section 6 below.

 

2. Purpose. The Second Supplemental Benefit Plan is for the purpose of providing
Participants and their Beneficiaries with such benefits, in addition to the
Retirement Plan and the Supplemental Plan, as are necessary to fulfill the
intent of the Retirement Plan without regard to Section 415 of the Code or any
dollar limit imposed by the Code on the amount of compensation considered under
the Retirement Plan. It is intended that the Second Supplemental Benefit Plan
constitute an unfunded plan of deferred compensation for a select group of
management or highly compensated employees, within the meaning of Title I of
ERISA.

 

3. Benefit. The Benefit of a Participant or a Survivor under the Second
Supplemental Benefit Plan shall be the difference between:

 

  (a) the monthly amount payable under the Retirement Plan, which monthly amount
shall be calculated (i) without regard to Article XI of the Retirement Plan and
(ii) using the term Earnings defined as set forth in Section 6(f) of the Second
Supplemental Benefit Plan below; less

 

  (b) the sum of (i) the monthly amount payable under the Retirement Plan and
(ii) the monthly amount payable under the Supplemental Plan.

 

4. Lump Sum Payments.

 

  (a) Notwithstanding any other provision of the Retirement Plan, a Participant
(or surviving spouse or designated beneficiary, as the case may be) shall be
entitled to elect to receive his Grandfathered Benefit payable under Section 3
as a Lump Sum Payment (subject to any applicable payroll or other taxes required
to be withheld) under the following circumstances:

 

(i) The Participant (or surviving spouse or designated beneficiary, as the case
may be) has Timely Elected to receive such Lump Sum Payment;

 

(ii) the Corporation experiences a Change of Control; or

 

(iii) the Corporation’s long-term credit rating falls below Investment Grade.



--------------------------------------------------------------------------------

Page 2

 

  (b) If a Participant (or surviving spouse or designated beneficiary, as the
case may be) elects a Lump Sum Payment pursuant to subsection 4(a)(i) above,
such election is subject to approval by the Retirement Trust Committee in its
sole discretion. In addition, the Lump Sum Payment shall be payable at the same
time as the payments are eligible to commence under the Retirement Plan.

 

  (c) If a Participant (or surviving spouse or designated beneficiary, as the
case may be) elects a Lump Sum Payment pursuant to subsections 4(a)(ii) or
4(a)(iii) above, the Lump Sum Payment shall be reduced for active employee
Participants by a penalty equal to ten percent (10%) of the Benefit otherwise
payable and for a former employee, or a surviving spouse or designated
beneficiary, by a penalty equal to five percent (5%) of the Grandfathered
Benefit otherwise payable. Such penalty shall be permanently forfeited and shall
not be paid to or in respect of, the Participant or surviving spouse or
designated beneficiary. In addition, such election must be made within two years
after a Change of Control or within 90 days after the date the Corporation’s
long-term credit rating falls below Investment Grade. Such Lump Sum Payment
shall be made within thirty days of the date of election.

 

  (d) Notwithstanding any other provision in this Plan, any portion of a
Participant’s Benefit which is not a Grandfathered Benefit shall automatically
be paid as a Lump Sum Payment. Such payment shall be made following the date
which is six months after the Participant’s separation from service (or, if
earlier the date of death of the Participant).

 

  (e) If a Participant has received a Lump Sum Payment pursuant to this
Section 4, such Participant may accrue an additional Benefit under this Plan
after the date of such Lump Sum Payment, provided, however, that such future
participation shall not result in duplication of benefits. Accordingly, if he
has received a distribution of a Benefit under the Plan by reason of prior
participation, his Benefit shall be reduced by the actuarial equivalent (at the
date of the later distribution) of the present value of the Benefit previously
paid hereunder.

 

  (f)

Notwithstanding any other provisions of this Second Supplemental Benefit Plan to
the contrary, (i) in the event that a portion of the Lump Sum Payment of a
Grandfathered Benefit due a Participant pursuant to this Section 4 would not be
deductible by the Company pursuant to Section 162(m) of the Code, the Company,
at its discretion, may postpone payment of such amounts to the Participant until
such time that the payments would be deductible by the Company, (ii) in the
event that a portion of the Lump Sum Payment of a Participant’s Benefit which is
not a Grandfathered Benefit due a Participant pursuant to this Section 4 would
not be deductible by the Company pursuant to Section 162(m) of the Code, the
payment will be delayed where the Company reasonably anticipates that the
Company’s deduction with respect to such payment otherwise would be limited or
eliminated by application of section



--------------------------------------------------------------------------------

Page 3

 

 

162(m); provided that the payment shall be made either at the earliest date at
which the Company reasonably anticipates that the deduction of the payment of
the amount will not be limited or eliminated by application of section 162(m).
Provided, however, that no payment postponed pursuant to this subsection 4(f)
shall be postponed beyond the first anniversary of the date such Participant
terminated employment. Any Lump Sum Payment postponed pursuant to subsection
4(d) or 4(f) shall include interest for the period such Lump Sum Payment is
postponed at a per annum rate equal to the six-month U.S. Treasury Bill
secondary market rate as published by the Federal Reserve Board for the calendar
week ending prior to January 1 (for terminations of employment in either of the
two subsequent fiscal quarters ending March 31 or June 30) or prior to July 1
(for terminations of employment in either of the subsequent fiscal quarters
ending on September 30 or December 31), or such other rate as determined
pursuant to uniform Committee rules.

 

  (g) Notwithstanding any other provisions of this Plan to the contrary, except
where waived by the Participant’s spouse as required under the provisions of the
Retirement Plan, all Grandfathered Benefits payable to a Participant shall be
paid in the same form as the benefits would be payable under the Retirement
Plan. Provided, however, for each Participant whose employment terminates after
February 18, 2002, if the amount of the Lump Sum Distribution, calculated as if
such Participant (or surviving spouse or designated beneficiary, as the case may
be) had made an election to receive a Lump Sum Distribution at the earliest time
that such person could have made an election under subsection 4(a)(i), does not
exceed $25,000, then such Lump Sum Distribution shall be paid at the earliest
time such person could have made an election under subsection 4(a)(i).

 

5. Amendment and Termination. The Corporation, by action of its Board of
Directors, may amend the Second Supplemental Benefit Plan in any respect, or
terminate the Second Supplemental Benefit Plan; provided, however, that no such
amendment or termination shall be effective to the extent it eliminates or
reduces any “Section 411(d)(6) protected benefit” or adds or modifies conditions
relating to “Section 411(d)(6) protected benefits” the result of which is a
further restriction on such benefit unless such protected benefits are preserved
with respect to benefits accrued as of the later of the adoption date or
effective date of the amendment. “Section 411(d)(6) protected benefits” are
benefits described in Section 411(d)(6)(A) of the Internal Revenue Code of 1986,
early retirement benefits and retirement-type subsidies, and optional forms of
benefit.

 

6. Definitions. The following capitalized terms shall have the respective
meanings set forth below:

 

  (a) “Benefit” shall mean a benefit payable pursuant to, and determined in
accordance with the provisions of the Second Supplemental Benefit Plan.

 

  (b)

“Change of Control” shall mean that: (i) a third person, including a “group” as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, has acquired



--------------------------------------------------------------------------------

Page 4

 

 

shares of the Corporation having 20 percent or more of the total number of votes
that may be cast for the election of Directors of the Corporation, or (ii) as
the result of any cash tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions, the persons who were directors of the Corporation before
the transaction have ceased to constitute a majority of the Board of Directors
of the Corporation or any successor to the Corporation.

 

  (c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (d) “Corporation” shall mean Kimberly-Clark Corporation, and any successor
corporation.

 

  (e) “Committee” shall mean the Committee named under the Retirement Plan.

 

  (f) “Earnings” shall mean compensation paid by one or more of the designated
affiliated companies shown in Appendix B of the Retirement Plan for personal
services rendered to one or more of such companies (before any withholding
required by law or authorized by the person to whom such compensation is
payable), including overtime, bonuses, incentive compensation, Regular Deferred
Deposits and special Deferred Deposits under the Kimberly-Clark Corporation
Salaried Employees’ Incentive Investment Plan, and any salary or bonus, or both,
deferred under the Kimberly-Clark Corporation Deferred Compensation Plan, but
excluding any payments in lieu of vacation, severance payments, compensation
paid in a form other than cash (such as goods, services, and, except as
otherwise provided herein, contributions to employee benefit programs), service
or suggestion awards, and all other special or unusual compensation of any kind.

 

Notwithstanding the above, for Plan Years of the Retirement Plan beginning on or
after January 1, 1980, in the case of a Participant on foreign assignment, as
determined by the Employer pursuant to rules adopted by the Committee, earnings
shall be base salary, as determined by the Participant’s Employer pursuant to
rules adopted by the committee (without regard to any limitation under
Section 401(a)(17) of the Code) plus overtime, bonuses, incentive compensation,
and Regular Deferred Deposits and Special Deferred Deposits under the
Kimberly-Clark Corporation Salaried Employees’ Incentive Investment Plan, and
any salary or bonus, or both, deferred under the Kimberly-Clark Corporation
Deferred Compensation Plan, but shall exclude foreign service premium, cost of
living adjustments, housing payments, tax equalization payments, payments in
lieu of vacation, severance payments, compensation in a form other than cash
(such as goods, services, and, except as otherwise provided herein,
contributions to employee benefit programs), service or suggestion award and all
other special or unusual compensation of any kind.



--------------------------------------------------------------------------------

Page 5

 

  (g) “Employer” shall mean a participating employer shown in Appendix A of the
Retirement Plan.

 

  (h) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

  (i) “Grandfathered Benefit” shall mean the portion of the Benefit considered
deferred under this Plan on or before December 31, 2004 as determined in
accordance with Section 409A of the Code and the guidance promulgated
thereunder.

 

  (j) “Investment Grade” shall mean a bond rating of BBB minus, or its
equivalent, by one of the nationally recognized rating agencies.

 

  (k) “Lump Sum Payment” shall mean a form of benefit payable as a lump sum cash
payment, actuarially determined based on the rate of interest equivalent to the
yield on a 30-year Treasury Bond as published in the Federal Reserve Statistical
Release for the week that contains the first business day of the month prior to
the date such Lump Sum payment is payable under this Second Supplemental Benefit
Plan, or such other rate as determined pursuant to uniform Committee rules, and
the mortality table set forth for determining actuarial equivalent benefits
under Section 10.1(a) of the Retirement Plan, and (i) in the case of a lump sum
payment pursuant to subsection 4(a)(i) of this Plan, based on the Participant’s
Benefit payable from this Plan and his age at the date of such lump sum payment,
and (ii) in the case of a lump sum payment pursuant to subsections 4(a)(ii) or
4(a)(iii) of this Plan, based on the Participant’s Benefit payable under this
plan, the earliest age at which his Benefit from the Retirement Plan could
commence if he terminated employment, and the early retirement reduction factor
applicable at such age of commencement. Notwithstanding the foregoing, the
30-year Treasury Bond yield shall be used in determining a lump sum cash payment
so long as such rate is published by the Federal Reserve. In the event that the
Federal Reserve ceases to publish the 30-year Treasury Bond rate, a lump sum
cash payment will be actuarially determined based on the rate of interest
equivalent to the yield on the longest term Treasury Bond published in the
Federal Reserve Statistical Release which is no more than 30-years but not less
than for a 10-year term.

 

  (l) “Participant” shall mean a participant in the Retirement Plan who (i) is a
“managerial or highly compensated employee” of an Employer, within the meaning
of Title I of ERISA, and (ii) has earnings in excess of the limit provided under
Section 401(a)(17) of the Code for any calendar year in which the Participant
participates in the Retirement Plan, except that no individual shall be a
participant herein to the extent that such participation is precluded by an
agreement between the Corporation and such individual or such individual is
subject to a separate agreement regarding deferred compensation which provides
for similar benefits.



--------------------------------------------------------------------------------

Page 6

 

  (m) “Retirement Plan” shall mean the Kimberly-Clark Corporation Pension Plan,
or any successor defined benefit pension plan.

 

  (n) “Second Supplemental Benefit Plan” shall mean the Second Supplemental
Benefit Plan to the Kimberly-Clark Corporation Pension Plan.

 

  (o) “Supplemental Plan” shall mean the Supplemental Benefit Plan to the
Kimberly-Clark Corporation Pension Plan, or any successor to such plan.

 

  (p) “Survivor” shall refer to any of a Designated Beneficiary, surviving
spouse or Surviving Minor Children of a Participant, within the meaning of the
Retirement Plan.

 

  (q) “Timely Elected” shall mean as follows:

 

  (i) For payments which commence under the Retirement Plan prior to January 1,
1996, the Participant has elected to receive such Lump Sum Payment either (aa)
in the calendar year prior to the year in which the payments are eligible to
commence under the Retirement Plan or (bb) at least 90 days prior to the date
such Lump Sum payment is payable under this Second Supplemental Benefit Plan;

 

  (ii) For payments which commence under the Retirement Plan on or after
January 1, 1996 and prior to February 18, 2002 the Participant has elected to
receive such Lump Sum Payment no later than the earlier of (aa) the calendar
year prior to the year in which the payments are eligible to commence under the
Retirement Plan, (bb) at least 90 days prior to the date such Lump Sum payment
is payable under this Second Supplemental Benefit Plan or (cc) for Participants
who terminate employment prior to having attained age 55, the calendar year in
which the Participant attained age 54.

 

  (iii) For payments which commence under the Retirement Plan on or after
February 18, 2002 the Participant has elected to receive such Lump Sum Payment
no later than the calendar year prior to the year in which the payments are
eligible to commence under the Retirement Plan.

 

  (iv) In the event of the death of the Participant who has not commenced
payments under this Second Supplemental Benefit Plan, the Participant’s
surviving spouse or designated beneficiary, as the case may be may, with the
consent of the Retirement Trust Committee, elect a Lump Sum Payment in writing
no later than thirty (30) days after the Participant’s date of death.



--------------------------------------------------------------------------------

Page 7

 

  (v) In the event that a Participant terminates service due to a Disability as
described in Section 4.5 of the Retirement Plan, the Participant may, with the
consent of the Retirement Trust Committee, elect a Lump Sum Payment in writing
no later than thirty (30) days after the date the Participant is determined to
be disabled by the Committee for the Pension Plan.

 

7. Miscellaneous

 

  (a) The Corporation is the Plan Sponsor and Named Fiduciary of the Second
Supplemental Benefit Plan, within the meaning of ERISA.

 

  (b) The Committee shall administer the Second Supplemental Benefit Plan and
shall have the same power and duties, and shall be subject to the same
limitations, as are set forth in the Retirement Plan.

 

  (c) An application or claim for a benefit under the Retirement Plan, or an
election to receive his benefit in a Lump Sum Payment, shall constitute a claim
for a Benefit under the Second Supplemental Benefit Plan.